Exhibit 10.32
 

AMENDMENT TO OFFER LETTER
 
This Agreement is entered into effective as of this 29`h day of July, 2012
between Rene J. Robichaud, an individual ("Robichaud"), and Layne Christensen
Company, a Delaware corporation ("Layne").
 
RECITALS
 
A.            Layne and Robichaud entered into that certain letter agreement
dated July 29, 2011 (the "Offer Letter"); and
 
B.            Layne and Robichaud desire to amend the Offer Letter as provided
herein.
 
NOW, THEREFORE, in consideration of the mutual consideration set forth in this
Agreement, Layne and Robichaud agree as follows:
 
1.            Relocation.  Notwithstanding anything to the contrary in the Offer
Letter, the Company will, for a reasonable period of time as determined by the
Company in its sole discretion, continue to reimburse Robichaud for reasonable
temporary housing expenses incurred before Robichaud is able to secure permanent
housing in the Kansas City area.
 
2.            Other Terms.  Except as modified herein, all other terms and
conditions of the Offer Letter shall remain unmodified and in full force and
effect.
 
 
The parties have executed this Amendment effective as of the date indicated
above.
 
LAYNE CHRISTENSEN COMPANY
 
 

By: /s/ Jerry W. Fanska   /s/ Rene J. Robichaud     Jerry W. Fanska, Sr. VP -
Finance    Rene J. Robichaud  